DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “method for detecting a viable target mycobacterial cell” or “method for detecting viable target mycobacterial cells”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1, 3 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claims.
The rejection of claims 1-6, 8-14 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Swift has been withdrawn in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 1, 4-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (PhD Thesis, 2014, University of Nottingham, “Development of rapid phage-based detection methods for mycobacteria”) and further in view of Naser et al. (The Lancet, 2004, 364:1039-1044).
	The claims are directed to a semi quantitative method for detecting viable target mycobacterial cell in a sample comprising the steps of:
a) obtaining a human blood or peripheral blood mononuclear cell (PBMC) sample from a subject diagnosed with Crohn’s Disease;
b) lysing cells of the sample to release any viable target mycobacterial cell;
c) admixing a bacteriophage with the sample under conditions suitable to allow the bacteriophage to infect any viable target mycobacterial cell present in the sample;
d) removing any bacteriophage not infecting a viable target mycobacterial cell;

f) plating at least a portion of the admixture of step c) on a substrate to support growth of the bacteria; and
g) quantifying the number of bacteriophage plaques that form.
The Swift Thesis teaches, among other things, the development and evaluation of a rapid-phage based FASTplaqueTB (FPTB) assay for the detection of viable mycobacterium.  The assay uses mycobacteriophage D29 [claim 8].  Swift states that the FASTplaqueTB (FPTB) assay was originally developed to detect Mycobacterium tuberculosis (Mtb) cells in the sputum of individuals suffering from tuberculosis [claims 5 and 6]. It is a rapid test that can detect viable mycobacteria within 48 hours (see page 36).  Further, Swift teaches that the phage-based method is specific and sensitive method could detect approximately 10 cells per ml of blood within 24 h in the laboratory with a sensitive, specific plaque-PCR (see page III).  
The FPTB assay is performed by firstly mixing a sputum sample suspected to contain Mtb with mycobacteriophage D29 and then incubating to allow phage infection.  After this any extracellular phage that have not infected a susceptible host bacterium, are destroyed by a virucide (in the case of the FPTB assay ferrous ammonium sulphate is used). The sample containing infected Mtb cells is 
For step b) of the claimed assay, Swift states it was noted that the addition of Media Plus to the blood samples induced lysis of the blood cells. While this was not important during the development of the assay using samples inoculated with cultured Mycobacterium avium subsp. Paratuberculosis (MAP), it would be important when using the assay to test clinical blood samples, since the MAP cells are believed to be mainly intracellular when they are present in blood, and therefore, would be inaccessible for both peptide mediated magnetic separation (PMMS) and phage infection (see page 113).  Swift also teaches lysis by osmotic shock to release MAP from cells (see page 263).  For step g), Swift teaches that an enumeration step was worked into the protocol to allow the plaque forming 
Regarding the limitation “obtaining a human blood or peripheral blood mononuclear cell (PBMC) sample from a subject diagnosed with Crohn’s Disease”, Swift teaches that MAP is considered as the leading infection cause for Crohn’s (see pages 11-13).  Further, Swift states that there is more and more evidence suggesting that MAP has a significant role in Crohn’s disease and that MAP has been cultured from patients with Crohn’s disease and from breast milk of mothers suffering from Crohn’s disease (see page 13).  Swift further teaches that individuals suffering from Crohn’s disease and ulcerative colitis give rise to positive blood cultures, suggesting a role of MAP in human infection (see page 116).  Swift teaches, for a blood sample, to isolate the buffy coat which comprises PBMCs (see page 56).  Lastly, Naser et al. detected viable MAP in peripheral blood in a higher proportion of individuals with Crohn’s disease than in controls (see entire document).  Thus, Swift and Naser et al. teach that MAP is present in blood samples of individuals with Crohn’s disease.
Accordingly, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the assay of Swift to test for MAP in sputum or blood samples obtained from Crohn’s patients (or use the assay of Swift to detect MAP and diagnose Crohn’s disease) and further use the results of the assay to determine the severity of Crohn’s disease in the patient [claim 15].  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Swift and Naser et al. regarding the connection between Mycobacteria and Crohn’s disease outlined above.
For claim 4, Swift teaches that blood samples may need to be diluted to reduce viscosity and improve the capture of MAP.  Swift found that diluting the blood resulted in the lysis of the red and white blood cells, and any MAP cells in clinical samples, that are believed to be intracellular were then accessible to the phage in the FPTB assay (see page 263).  Thus, Swift teaches that it is beneficial to dilute the sample to release intracellular MAP (i.e., osmotic lysis).
For claims 9-12, Swift teaches when using the FPTB assay to detect mycobacteria in samples other than sputum, other nonpathogenic mycobacteria may be present and hence identification of the cell detected is achieved by amplification of genomic signatures sequences from the plaques that form at the end of the assay (see page 84).  Swift further states that:
Since the FPTB assay uses a broad spectrum mycobacteriophage, the plaques from the blood assay may arise from other mycobacteria present in the clinical blood samples. This is addressed by using the MAP-specific plaque-PCR method that was developed to determine the identity of the cell detected by the phage assay in when testing milk samples by Stanley et al. (2007). There are several MAP specific DNA sequences that can be detected by PCR. MAP cells harbour a specific multi-copy genetic element named IS900. This insertion sequence occurs in the MAP genome between 14-18 times (Bull et al., 2000) which makes it an ideal target for PCR detection. There are other MAP-specific single 
(see pages 96-111)
For claims 13-14, Swift states that when the FPTB assay is used to test human sputum a cut off value (20 plaques) is applied and only samples producing more plaques than this are considered to be positive, as sputum does not normally contain high levels of other mycobacteria (see page 84).  Swift further teaches that the phage assay can be used to identify infection compared to the other tests, and also to provide a better understanding of disease progression; perhaps low-level infection can be cleared by some animals and therefore the presence of MAP in the circulating blood at any one time point may not be indicative of established infection (see page 148).
For claim 16, Swift teaches that MAP may have the ability to avoid macrophage destruction by blocking the delivery of the bacteriocidal lysosomes to the mycobacterial phagosome, and to dampen the acidity of the macrophages vacuole. The MAP infected macrophages, unable to kill them, then harbour the MAP cells and the MAP cells are able to persist within the host during a latent, sub-clinical phase of infection (see page 16).
For claims 17 and 18, these claims are not directed to active method steps.  Instead, these claims are directed to mental steps.  Nonetheless, Swift . 
Response to Arguments
In the reply dated December 10, 2021, applicant argues that Swift does not teach or suggest that a phage-based assay can be used to detect Mycobacterium in a blood sample or PBMC sample.  Applicant’s arguments have been fully considered and not found persuasive. 
Swift teaches that individuals suffering from Crohn’s disease and ulcerative colitis give rise to positive blood cultures, suggesting a role of MAP in human infection.  For blood samples, Swift teaches to isolate the buffy coat which comprises PBMCs.  Naser et al. detected viable MAP in peripheral blood in a higher proportion of individuals with Crohn’s disease than in controls (see entire document).  Thus, in view of the teachings of Swift and Naser et al. one of ordinary skill in the art would readily understand that MAP is present in blood samples of individuals with Crohn’s disease and would have a reasonable expectation of success in using the phage-based assay of Swift to detect MAP that is present in the blood sample.  Further, in view of the state of the art regarding MAP and Crohn’s disease1 and in view of the teachings of Swift try a phage-based detection assay on blood or sputum samples obtained from patients with Crohn’s disease.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Swift teaches i) that MAP is considered as the leading infectious cause for Crohn’s due to the similarity of the symptoms and aetiology of the disease in animals, and ii) that there is more and more evidence suggesting that MAP has a significant role in Crohn’s disease (Feller et al., 2007). Naser et al. (2004) cultured MAP from patients with Crohn’s disease, and they have also been isolated from breast milk of mothers suffering from Crohn’s disease (Naser et al., 2000).